COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Industrial Specialists, LLC v. Blanchard Refining Company
                            LLC and Marathon Petroleum LP

Appellate case number:      01-19-00514-CV

Date Motion Filed:          October 4, 2019

Party Filing Motion:        Appellant, Industrial Specialists, LLC


      A majority of the panel has voted to deny rehearing. See TEX. R. APP. P. 49.3.


Judge’s signature: ____/s/ Sherry Radack____
                    Acting individually  Acting for the Court



Date: ___January 23, 2020___